NOT FOR PUBLICATION                             FILED
                     UNITED STATES COURT OF APPEALS                          AUG 28 2019
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

MICHAEL PETRAMALA,                                No. 18-16781

                 Plaintiff-Appellant,             D.C. No. 2:17-cv-02449-DLR

 v.
                                                  MEMORANDUM*
CITY OF SCOTTSDALE; KEN FLINT,

                 Defendants-Appellees.

                    Appeal from the United States District Court
                             for the District of Arizona
                    Douglas L. Rayes, District Judge, Presiding

                             Submitted August 19, 2019**

Before:      SCHROEDER, PAEZ, and HURWITZ, Circuit Judges.

      Michael Petramala appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging claims stemming from his state

criminal action. We have jurisdiction under 28 U.S.C. § 1291. We review de novo

the district court’s dismissal on the basis of the applicable statute of limitations.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Ctr. for Biological Diversity v. EPA, 847 F.3d 1075, 1084 n.7 (9th Cir. 2017). We

affirm.

      The district court properly dismissed Petramala’s action as time-barred

because Petramala filed his complaint more than two years after his action accrued

in September 2004. See Ariz. Rev. Stat. § 12-542(1) (action alleging personal

injury claim shall be commenced within two years after cause of action accrues);

Soto v. Sweetman, 882 F.3d 865, 870-71 (9th Cir. 2018) (state tolling and statute of

limitations for personal injury claims apply to § 1983 action, and federal law

governs when a claim accrues, which is when a plaintiff knows or should know of

the injury that forms the basis for his cause of action).

      We do not consider Petramala’s renewed request for appointment of counsel

set forth in his opening brief. In Docket Entry No. 10, this court denied

Petramala’s motion for appointment of counsel and ordered that no motions for

reconsideration, clarification, or modification of the denial shall be filed or

entertained.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           2                                      18-16781